DETAILED ACTION
This action is a response to an application field 2/19/20 in which claims 1-14 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar et al. (Patent No.: 10,171,215), herein Oroskar and Xu et al. (Pub. No.: 2016/0212752), herein Xu

As to claim 1, Oroskar teaches a method performed by a radio network node for handling communication of a wireless device in a wireless communication network wherein the radio network node is configured to provide a serving 5cell for the wireless device on a lean carrier where reference signals are transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, the second bandwidth being narrower than the first bandwidth, and wherein the wireless device is configured with a discontinuous reception cycle, the method comprising: 
 10- transmitting reference signals over a bandwidth that alternates between the first bandwidth and the second bandwidth in accordance with the discontinuous reception cycle configured for the wireless device (Oroskar column 12 lines 21-32 In yet another example, the eNodeB may determine how frequently on average the UE has transitioned to operating in DRX mode per hour or per day, among other time periods. In yet another example, the eNodeB may determine how long on average the UE has operated in the low power mode per hour or per day, among other time periods. Other examples are possible as well given this arrangement, the eNodeB could identify in various ways one or more UEs that the eNodeB should serve on a particular carrier for which the eNodeB seeks to increase the probability of operating in lean-carrier mode) 
- obtaining an indication from the wireless device or from a second radio network node, which indication indicates that a signal 15strength or quality of the serving cell for the wireless device is below a threshold (Oroskar column 8 lines 6-25 In a further aspect, when a UE is being served by an eNodeB on a serving carrier, the eNodeB could hand over the UE to be served on another carrier. More specifically, the UE may monitor signal strength (e.g., signal-to-noise ratio) of reference signals received from the serving eNodeB, and the UE may apply various thresholds to control carrier frequency scanning and possible resulting handover to another carrier (e.g., provided by the same serving eNodeB). For example, LTE may define a start-scanning threshold for serving-carrier signal strength, such that when the UE detects that the signal strength on the serving carrier is lower than the start-scanning threshold, the UE starts to scan for coverage on one or more other carriers. Further, LTE may define a handover threshold for serving-carrier signal strength (e.g., equal to or lower than the start-scanning threshold), such that when the UE finds coverage on at least one target carrier and detects that the signal strength on the serving carrier is lower than the handover threshold, the UE begins engaging in signaling with its serving eNodeB to possibly trigger handover of the UE to that target carrier); and 

Oroskar does not teach 
- transmitting, in response to the obtained indication, one or more reference signals over the first bandwidth 

	However Xu does teach
- transmitting, in response to the obtained indication, one or more reference signals over the first bandwidth (Xu [0097] the full frequency band measurement may be based on Reduced CRSs or CSI-RSs. Since CSI-RSs can be used only after configuration by the BS and are UE-specific, extra data channel resources will be occupied. Therefore, Reduced CRSs are a preferred solution when performing full frequency band measurement)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu, because Xu teaches us [0098] The purpose of full frequency band measurement is to determine if the current RLP is caused by deep fading of the current PRB.

As to claim 4, Oroskar teaches a method performed by a wireless device for handling communication 30of the wireless device in a wireless communication network, wherein the wireless device is served by a radio network node in a serving cell on a lean carrier where reference signals are transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, the second bandwidth being narrower than the first bandwidth, and wherein the wireless 35device is configured with a discontinuous reception cycle, the method comprising:  WO 2019/038700PCT/IB2018/056372 
39 - receiving, on the serving cell, reference signals that are assumed by the wireless device to have been transmitted by the radio network node over a bandwidth that alternates between the first bandwidth and the second bandwidth in accordance with the discontinuous reception cycle (Oroskar column 12 lines 21-32 In yet another example, the eNodeB may determine how frequently on average the UE has transitioned to operating in DRX mode per hour or per day, among other time periods. In yet another example, the eNodeB may determine how long on average the UE has operated in the low power mode per hour or per day, among other time periods. Other examples are possible as well Given this arrangement, the eNodeB could identify in various ways one or more UEs that the eNodeB should serve on a particular carrier for which the eNodeB seeks to increase the probability of operating in lean-carrier mode);  
5- measuring a signal strength or quality of the serving cell (Oroskar column 8 lines 6-25 In a further aspect, when a UE is being served by an eNodeB on a serving carrier, the eNodeB could hand over the UE to be served on another carrier. More specifically, the UE may monitor signal strength (e.g., signal-to-noise ratio) of reference signals received from the serving eNodeB, and the UE may apply various thresholds to control carrier frequency scanning and possible resulting handover to another carrier (e.g., provided by the same serving eNodeB)); and

Oroskar does not teach
 - receiving , on the serving cell, one or more reference signals, wherein the wireless device assumes, in response to the measured signal strength or quality being below a threshold, the one or more reference signals to have been transmitted by the radio network node over the first 10bandwidth.  
However Xu does teach

- receiving, on the serving cell, one or more reference signals, wherein the wireless device assumes, in response to the measured signal strength or quality being below a threshold, the one or more reference signals to have been transmitted by the radio network node over the first 10bandwidth (Xu [0097] The full frequency band measurement may be based on Reduced CRSs or CSI-RSs. Since CSI-RSs can be used only after configuration by the BS and are UE-specific, extra data channel resources will be occupied. Therefore, Reduced CRSs are a preferred solution when performing full frequency band measurement)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu, because Xu teaches us [0098] The purpose of full frequency band measurement is to determine if the current RLP is caused by deep fading of the current PRB.


As to claim 8, Oroskar teaches a radio network node for handling communication of a wireless device in a wireless communication network, wherein the radio network node is configured to provide a serving cell for the wireless device on a 30lean carrier where reference signals are transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, the second bandwidth being narrower than the first bandwidth, and wherein the wireless device is configured with a discontinuous reception cycle, and wherein the radio network node is configured to:  
WO 2019/038700PCT/IB2018/056372 40 transmit reference signals over a bandwidth that alternates between the first bandwidth and the second bandwidth in accordance with the discontinuous reception cycle configured for the wireless device (Oroskar column 12 lines 21-32 In yet another example, the eNodeB may determine how frequently on average the UE has transitioned to operating in DRX mode per hour or per day, among other time periods. In yet another example, the eNodeB may determine how long on average the UE has operated in the low power mode per hour or per day, among other time periods. Other examples are possible as well Given this arrangement, the eNodeB could identify in various ways one or more UEs that the eNodeB should serve on a particular carrier for which the eNodeB seeks to increase the probability of operating in lean-carrier mode);   
obtain an indication from the wireless device or from a second radio 5network node which indication indicates that a signal strength or quality of the serving cell for the wireless device is below a threshold (Oroskar column 8 lines 6-25 In a further aspect, when a UE is being served by an eNodeB on a serving carrier, the eNodeB could hand over the UE to be served on another carrier. More specifically, the UE may monitor signal strength (e.g., signal-to-noise ratio) of reference signals received from the serving eNodeB, and the UE may apply various thresholds to control carrier frequency scanning and possible resulting handover to another carrier (e.g., provided by the same serving eNodeB));  

Oroskar does not teach


However Xu does teach
	and transmit, in response to the obtained indication, one or more reference signals over the first bandwidth (Xu [0097] The full frequency band measurement may be based on Reduced CRSs or CSI-RSs. Since CSI-RSs can be used only after configuration by the BS and are UE-specific, extra data channel resources will be occupied. Therefore, Reduced CRSs are a preferred solution when performing full frequency band measurement)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu, because Xu teaches us [0098] The purpose of full frequency band measurement is to determine if the current RLP is caused by deep fading of the current PRB.


As to claim 11, Oroskar teaches a wireless device for handling communication of the wireless device 20in a wireless communication network, wherein the wireless device is configured to be served by a radio network node in a serving cell on a lean carrier where reference signals are transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, the second bandwidth being narrower than the first bandwidth, and wherein the wireless 25device is configured with a discontinuous reception cycle, wherein the wireless device is configured to: 
receive, on the serving cell, reference signals that are assumed by the wireless device (10) to have been transmitted by the radio network node over a bandwidth that alternates between the first bandwidth and the 30second bandwidth in accordance with the discontinuous reception cycle (Oroskar column 12 lines 21-32 In yet another example, the eNodeB may determine how frequently on average the UE has transitioned to operating in DRX mode per hour or per day, among other time periods. In yet another example, the eNodeB may determine how long on average the UE has operated in the low power mode per hour or per day, among other time periods. Other examples are possible as well Given this arrangement, the eNodeB could identify in various ways one or more UEs that the eNodeB should serve on a particular carrier for which the eNodeB seeks to increase the probability of operating in lean-carrier mode);   
measure a signal strength or quality of the serving cell (Oroskar column 8 lines 6-25 In a further aspect, when a UE is being served by an eNodeB on a serving carrier, the eNodeB could hand over the UE to be served on another carrier. More specifically, the UE may monitor signal strength (e.g., signal-to-noise ratio) of reference signals received from the serving eNodeB, and the UE may apply various thresholds to control carrier frequency scanning and possible resulting handover to another carrier (e.g., provided by the same serving eNodeB));  and
 
Oroskar does not teach
receive, on the serving cell, one or more reference signals, wherein the wireless device is configured to assume, in response to the measured signal strength or quality being below a threshold, the one or more 35reference signals to have been transmitted by the radio network node over the first bandwidth.  

However Xu does teach

receive, on the serving cell, one or more reference signals, wherein the wireless device is configured to assume, in response to the measured signal strength or quality being below a threshold, the one or more 35reference signals to have been transmitted by the radio network node over the first bandwidth (Xu [0097] The full frequency band measurement may be based on Reduced CRSs or CSI-RSs. Since CSI-RSs can be used only after configuration by the BS and are UE-specific, extra data channel resources will be occupied. Therefore, Reduced CRSs are a preferred solution when performing full frequency band measurement)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu, because Xu teaches us [0098] The purpose of full frequency band measurement is to determine if the current RLP is caused by deep fading of the current PRB.

As to claim 2, the combination of Oroskar and Xu teach the method according to claim 1, wherein the threshold is related to a radio link failure, RLF (Oroskar column 8 lines 6-25 In a further aspect, when a UE is being served by an eNodeB on a serving carrier, the eNodeB could hand over the UE to be served on another carrier. More specifically, the UE may monitor signal strength (e.g., signal-to-noise ratio) of reference signals received from the serving eNodeB, and the UE may apply various thresholds to control carrier frequency scanning and possible resulting handover to another carrier (e.g., provided by the same serving eNodeB). For example, LTE may define a start-scanning threshold for serving-carrier signal strength, such that when the UE detects that the signal strength on the serving carrier is lower than the start-scanning threshold, the UE starts to scan for coverage on one or more other carriers. Further, LTE may define a handover threshold for serving-carrier signal strength (e.g., equal to or lower than the start-scanning threshold), such that when the UE finds coverage on at least one target carrier and detects that the signal strength on the serving carrier is lower than the handover threshold, the UE begins engaging in signaling with its serving eNodeB to possibly trigger handover of the UE to that target carrier (related to RLF)) 

As to claim 3, the combination of Oroskar and Xu teach the method according to claim claim 1, wherein the 25transmitting the one or more reference signals over the first bandwidth is performed over at least a duration during which the wireless device will perform a radio link failure, RLF, procedure (Xu 0122] After the UE detects an RLP, the cause of the RLP needs to be identified. The specific steps are as below :( 1) configuring Reduced-RS or CSI-RS-based full band measurement; (2) comparing a subband measurement result (indicated by RSRP/RSRQ) with an average full band measurement result)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu for the same reasons stated in claim 2.


As to claim 5, the combination of Oroskar and Xu teach the method according to claim 4, further comprising transmitting, in response to the measured signal strength or quality being below the threshold, an indication to the radio network node indicating the measured 15signal strength or quality (Oroskar column 8 lines 6-25 the UE finds coverage on at least one target carrier and detects that the signal strength on the serving carrier is lower than the handover threshold, the UE begins engaging in signaling with its serving eNodeB to possibly trigger handover of the UE to that target carrier) ;


As to claim 7, the combination of Oroskar and Xu teach the method according to claim 4, wherein the receiving comprises assuming that the transmission, from the radio network node, of one or more reference signals is made over the first bandwidth over at least a duration during which the wireless device will perform a radio link failure, 25RLF, procedure (Xu 0122] After the UE detects an RLP, the cause of the RLP needs to be identified. The specific steps are as below :( 1) configuring Reduced-RS or CSI-RS-based full band measurement; (2) comparing a subband measurement result (indicated by RSRP/RSRQ) with an average full band measurement result)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu for the same reasons stated in claim 2.


10 	As to claim 9, the combination of Oroskar and Xu teach the radio network node according to claim 8, wherein the threshold is related to a radio link failure, RLF (Oroskar column 8 lines 6-25 In a further aspect, when a UE is being served by an eNodeB on a serving carrier, the eNodeB could hand over the UE to be served on another carrier. More specifically, the UE may monitor signal strength (e.g., signal-to-noise ratio) of reference signals received from the serving eNodeB, and the UE may apply various thresholds to control carrier frequency scanning and possible resulting handover to another carrier (e.g., provided by the same serving eNodeB). For example, LTE may define a start-scanning threshold for serving-carrier signal strength, such that when the UE detects that the signal strength on the serving carrier is lower than the start-scanning threshold, the UE starts to scan for coverage on one or more other carriers. Further, LTE may define a handover threshold for serving-carrier signal strength (e.g., equal to or lower than the start-scanning threshold), such that when the UE finds coverage on at least one target carrier and detects that the signal strength on the serving carrier is lower than the handover threshold, the UE begins engaging in signaling with its serving eNodeB to possibly trigger handover of the UE to that target carrier (related to RLF)) 


As to claim 10, the combination of Oroskar and Xu teach the radio network node according to claim 8, wherein the radio network node is configured to transmit the one or more reference 15signals over the first bandwidth, in response to the obtained indication, over at least a duration during which the wireless device will perform a radio link failure, RLF, procedure (Xu 0122] After the UE detects an RLP, the cause of the RLP needs to be identified. The specific steps are as below: (1) configuring Reduced-RS or CSI-RS-based full band measurement; (2) comparing a subband measurement result (indicated by RSRP/RSRQ) with an average full band measurement result)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu for the same reasons stated in claim 2.


As to claim 12, the combination of Oroskar and Xu teach the wireless device according to claim 11, wherein the wireless device is further configured to, in response to the measured signal strength or quality being below the threshold, transmit an indication to the radio network 5node indicating the measured signal strength or quality (Oroskar column 8 lines 6-25 the UE finds coverage on at least one target carrier and detects that the signal strength on the serving carrier is lower than the handover threshold, the UE begins engaging in signaling with its serving eNodeB to possibly trigger handover of the UE to that target carrier) ;
  

As to claim 14, the combination of Oroskar and Xu teach the wireless device according to claim 11, wherein the wireless device is configured to assume that the transmission, from the radio network node, of one or more reference signals is made over the first bandwidth over at least a duration during which the wireless device will 15perform RLF procedure (Xu 0122] After the UE detects an RLP, the cause of the RLP needs to be identified. The specific steps are as below :( 1) configuring Reduced-RS or CSI-RS-based full band measurement; (2) comparing a subband measurement result (indicated by RSRP/RSRQ) with an average full band measurement result)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar with Xu for the same reasons stated in claim 2.


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orokar, Xu and Yiu et al. (Pub. No.: 2015/0087317), herein Yiu


As to claims 6 and 13, the combination of Oroskar and Xu teach the method according to the claim 5 and the device according the claim 12

Oroskar nor Xu teach


However Yiu does teach
wherein the wireless device, when the measured signal strength or quality is below the threshold, starts a radio link failure, RLF, timer  (You [0011] UE may start a radio link failure ( RLF) timer (e.g., a T310 timer, a recover timer, or the like) if the signal quality from an eNodeB to which the UE is currently connected falls below a predetermined threshold)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oroskar and Xu with Yiu, because Yiu [0032] teaches us A radio link failure may be declared 510 if the T310 timer expires. In response to the radio link failure, the UE may attempt to reestablish a connection with the eNodeB and/or may go to idle mode and start the connection process over again.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467